Combating violence (Daphne III programme) (debate)
The next item is the debate on the recommendation for second reading by Lissy Gröner, on behalf of the Committee on Women's Rights and Gender Equality, on the Council common position with a view to the adoption of a decision of the European Parliament and of the Council establishing for the period 2007-2013 a specific programme to prevent and combat violence against children, young people and women and to protect victims and groups at risk (Daphne III programme) as part of the General Programme 'Fundamental Rights and Justice' (16367/1/2006 C6-0089/2007.
rapporteur. - (DE) Madam President, standing as I do, not in a full Chamber, but in more of a family atmosphere, I rejoice that this is a good day for the millions of women, children and young people who are on the receiving end of violence, for we have adopted, in an accelerated procedure, the Daphne programme for the prevention and combating of violence and for the protection of its victims, for the 2007-2013 period as a part in its own right of the framework programme for fundamental rights and justice. At the very outset, it did not look as if we would manage it, and I want to thank Commissioner Frattini for having taken on board this House's arguments and rejecting the original plan, according to which Daphne would be run in tandem with the anti-drugs programme.
By means of intensive negotiations with, among others, the Council and the Commission, we have succeeded in putting together a clearly-defined programme, Daphne III, as an important element in managing the rising tide of violence in an enlarged European Union.
Parliament having achieved a policy agreement with the Finnish Presidency of the Council as long ago as November 2006, the Council then, in its Common Position of March 2007, adopted most of the amendments from first reading - not, admittedly, word for word, but the principles contained in them.
I would remind the House that, for many women, their own homes are the most dangerous of places; for many of them, from every Member State, abuse meted out to them by husband, partner, father or brother is a fact of daily life. One out of every three to four women has already experienced some sort of physical or sexual abuse; what they have gone through in their minds cannot be measured in figures. The things we are talking about here know no borders: trafficking in women, with the women getting younger and younger; genital mutilation among immigrant communities; violent crimes committed for the sake of honour; the online trade in child pornography; homophobic violence - the list of areas in which action under the new Daphne III programme is needed is long, and the one I have given is far from complete.
Having, as rapporteur, fought for Daphne for years on end, I rejoice that the increased budget of EUR 116 million makes it possible for us to reach far more NGOs; the Committee on Women's Rights and Gender Equality insisted on more transparency, on the removal of bureaucratic obstacles and on easier access with the smaller organisations in mind.
We have also managed to retain the helpdesk service and to bring together the expertise available in all the Member States and among our partners outside the EU, drawing on it in a multidisciplinary think-tank with the aim of keeping it better in step with our political efforts. My expectation is that the Gender Institute, which is soon to be established, will continue to devote itself to this priority of combating violence.
It has to be said, though, Commissioner, that there are two other aspects that have to be addressed without delay, for you promised us, in the debate on the Daphne programme's first reading, that you would endeavour to establish a legal basis for the campaign against violence, yet, now, in 2007, we find ourselves in the position - which I, for one, find intolerable - that Daphne III has to be founded on Article 152, which has to do with health. This is where it would be appropriate to take another step forward. Secondly, it was planned - as recorded in the Council's additional statement on the Daphne programme, and as promised by Mr Barroso, the President of the Commission, on 8 March - that an initiative would be set in motion for a European Year against the violence suffered by children, young people and women, which occurs in very many different ways. Having gained experience from getting Daphne I and II really up and running in every Member State, many of which have benefited by having adopted for themselves the Austrian exclusion law, we will continue to fight for the benefits of shared experience at European level, and for the introduction of national plans of action and legislation in areas that were formerly taboo, by which I mean the private battlefields onto which we hope to shed some light where that was formerly unthinkable.
I therefore recommend that this honourable House extend Daphne III without further amendment, thus enabling us to proceed speedily with its implementation and bring private terror to an end.
Madam President, combating violence in all its forms, and in particular against women, young people and children, is an important priority for the European Commission and for me personally.
The Daphne programme is indeed a key element of the Commission's effort to combat violence in Europe and give support to victims of violence. Since the first Daphne initiative in 1997, Daphne has funded around 460 projects. This represents a very important European contribution. This year, 2007, marks the 10th anniversary of the Daphne programme. I am very glad that the Daphne III programme is now ready to be adopted. This new programme will allow the Commission to strengthen its actions to combat violence and that is why - and I am very grateful to the rapporteur, Mrs Gröner - I agreed from the very beginning to keep the Daphne project separate from any other European programmes, for example the one dealing with drugs.
Daphne III will run from 2007 to 2013 with a total budget, as the rapporteur has said, of more than EUR 116 million, which is an increase of more than 50 % compared with the Daphne II programme. I would like to thank the rapporteur and the European Parliament for the strong support it has shown throughout this process. I look forward to further collaboration with you in our joint fight against violence. I take note of the very interesting idea of establishing a European Year against violence towards women and children.
I would just like to highlight one point. Combating violence and protecting women and children is of course a question of awareness-raising, but it is also a question of improving operational cooperation on the exchange of information. So the idea of having a proper forum where ideas and contributions can be exchanged is a very good one.
We confirm our commitment - and I personally confirm my commitment - to exploring a better way of addressing the issue of violence against women as far as the legal basis is concerned. Unfortunately, we have thus far been a bit limited on the legal basis, but I can confirm my personal commitment to trying to find a better legal basis to expand the substantial scope for combating violence. I think that proper implementation of Daphne III will give us good suggestions and ideas which can be translated into practice.
on behalf of the PPE-DE Group. - (EL) Commissioner, there can be no doubt that it is a fundamental right of European citizens and of everyone living in the European Union to enjoy conditions of freedom, security, justice and health protection.
However, daily reality casts doubt on the success of these objectives and the presence of violence is becoming perceptible both in private life and in public places.
The expression of violence is without doubt an instinctive reaction which, however, can be cancelled out if the values and principles imposed by coexistence in a constitutional state and the view of human life and dignity as a supreme value which cannot be compared with any other value prevail in every human conscience.
As shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I congratulate Mrs Gröner and everyone who contributed to the formulation of the common position on the adoption of the new programme and I believe that the broad financing will add value to the results of actions from ten years of successful application of the Daphne programmes and the initiatives of the Member States to highlight values and prevent outbreaks of violence, while at the same time offering support for victims.
I would qualify as successful the new combination in the proposal and the potential for cooperation between the Member States and the European institutions. My comments are confined to their application.
Combined, multilevel actions whose primary objectives are education and the creation of a social conscience which will resist any form of violence and respect human life, from its creation to its natural end.
Transparency and honest evaluation during the selection of action plans, combined actions with other Community programmes and strategies, such as Progress and the future strategy on the rights of the child.
I hope that progress in combating violence within the European Union will be so rapid that, if one of the coming years is declared to be the European Year Against Violence, it will relate mainly to actions to eradicate violence at international level.
on behalf of the PSE Group. - (DE) Madam President, Commissioner, since the issue of funding has been raised a great deal, there is something I should like to clarify. As we now total 27 countries, and the programme is to run for two years longer, it follows that the 50% increase is not quite right if we do - as we do - want to make it much more effective, happy though we are that the programme can now get underway, albeit with a late start. I think it is thanks to the stubbornness of our rapporteur that we have been able to secure certain very important things that we had demanded, namely the removal of the bureaucratic obstacles, increased transparency and the setting up of the helpdesk.
The joint statement, with its support for the year against violence, is something for which we have been calling for a very considerable time. I would like to make an urgent appeal for us to actually put what it says into practice in order to be able, for the space of a year, to put violence in all its forms at the centre of political activity and, I hope, see better clear-up rates achieved, particularly as regards the trafficking in human beings - women and children in particular.
on behalf of the ALDE Group. - (FI) Madam President, one important component of the Daphne programme is sexual violence and combating it. Unfortunately, international trafficking in women is the world's third largest grey economy, right after drugs and weapons. It has been estimated that in Europe alone the turnover figure for trafficking in women is around EUR 200 million. That is a lot of money, and this is something that actually affects a lot of people. Trafficking in women is modern-day slavery: a slave trade. If we want to weed out trafficking in women in Europe, something that on a scale that resembles slavery, we need to take vigorous action. According to research, just one in four of illegal migrant prostitutes knows beforehand that she will be working as a prostitute. The others have been lied to or forced into prostitution.
I am glad that the Commission and the European Union have focused attention on this matter, but both the European Union and the Member States still have much to do.
Secondly, I would like to say a few words about violence in the family. I prefer to speak of violence in the family rather than violence against women, as, regrettably, we women can also be violent, and studies show that women are sometimes even more violent than men, and that when they start to become violent there is no limit to what they might do. It is good to talk openly about violence in the family, because it improves the chances that women and men will seek care and report those responsible for violence. Today it is often the case, however, that victims feel so ashamed, especially if the perpetrator of the violence is someone close, that they are reluctant to talk about it. The more it is spoken about, though, the more people will have the courage to say they have been victims of violence.
on behalf of the Verts/ALE Group. - (DE) Madam President, our heartfelt thanks go to the rapporteur. We know that Daphne is quite outstanding among the EU's programmes; it may be small, but it is successful, and has already been able to achieve some crucial advances in the fight against the violence endured by women and children.
Daphne is Europe's way of showing just how much importance it attaches to combating violence against women, and, as a programme, must be a constant reminder and encouragement to us to put the campaign against that violence - directed not only against women but also against children - centre stage. In the European Union, one in every three women, and one in every four children, becomes a victim of domestic violence, but fighting that sort of violence is, even now, not yet at the top of the political agenda.
Although I am aware, Commissioner Frattini, that you have had many occasions to mention it in this House, and the rapporteur has done likewise, I would have liked to see us find an independent legal basis and give the war on violence a more central and prominent position. I would have liked you, Commissioner, to have presented us today with a timetable and made it clear when we can expect the European Union to have a policy specifically devoted to this, so that political support may find expression in action.
What is clear is that violence against women must be stopped; it is because Daphne is no more than a drop in the ocean that we need, once and for all, an anti-violence directive, and I hope that we will not have too long to wait for it.
on behalf of the GUE/NGL Group. - (PT) Mr President, there are three points I should like to make in the context of this debate. Firstly, I welcome the retention of a specific programme aimed at preventing and combating violence against children, young people and women, and protecting victims and groups at risk. This is something that we have advocated from the outset and we welcome this result.
Secondly, I should like to state that, although there has been an increase in funding in relation to previous programmes, I am disappointed that the Commission did not accept in full the proposal we tabled, aimed at securing a bigger increase in order to take proper account of EU enlargement and of the serious, ongoing problems of violence against women, including sexual exploitation and the trafficking of human beings.
Thirdly, I wish to call on the Commission as briefly as possible to present the proposal, on which we agreed, to establish a new European Year against Violence against Women, Children and Young People.
on behalf of the IND/DEM Group. - (PL) Mr President, people have encountered violence and aggression from the dawn of history down to the present day. This represents a serious health issue, testifying not only to illness, personality and psychological disorders but also to the action of individual evil.
The root cause of violence may be traced back to early childhood. Contributory factors include congenital conditions, illnesses and above all inappropriate upbringing bereft of ethical and moral principles. Such upbringing promotes the development of narcissism and self-centredness.
Clearly, efforts to combat violence must be directed against physical violence. They must also, however, target psychological violence which is even more damaging and widespread. Psychological violence does not occur only in private and daily life. It is also a feature of different types of lobbying, and of pressure brought to bear ever more frequently in the political arena. Financial resources must be devoted to preventing violence by teaching how to behave with empathy, and not simply to alleviating the effects of violence.
on behalf of the ITS Group. - (FR) Mr President, ladies and gentlemen, I particularly welcome the many efforts made by my fellow Members, and also by the Commission, to guarantee the implementation and proper functioning of the Daphne programme - which is designed to prevent and combat violence against women, adolescents and children - by providing it, among other things, with a specific budgetary heading and by substantially increasing its budget.
I should like to take this opportunity to emphasise a particularly disgusting development, incidences of which are becoming ever more apparent in our societies: the ill-treatment of newborn babies. Indeed, in France in particular, not a week goes by without our reading in the 'news in brief' section about a new case of a baby being ill-treated or abandoned. This development, which is linked not only to poverty and social and emotional problems and to the inherent violence generated by our societies, but also to human behaviour tending ever more towards hostility and frustration, to selfishness and to a general lack of respect, could be curbed if more psychological and material support were given to women and to families in difficulty.
There is in fact an urgent need to take preventive measures for these families and these women in distress. However, these measures should also be supplemented by genuine criminal sanctions. Whether we are talking about rape or other forms of physical violence that sadly all too often result in death, the scale of sentences is not repressive enough.
The fight against violence also necessarily hinges on the way in which we treat the promoters of such violence. I am thinking of the Internet, where perverts and psychopaths can give free rein to their obsessions; I am thinking of video games, where sex and violence are legion; I am thinking of drugs and other psychotropic substances that put each consumer into a state of trance; and I am thinking of alcohol which, when consumed in excess, causes enormous damage, not least through its effect of ridding people of their inhibitions.
The fight to be waged against violence begins at the stage of educating our children and of building the future that we want to offer them.
(SK) When a few years ago voluntary organisations in my country launched a campaign against violence under the slogan 'Every Fifth Woman', some sections of the political elite as well as the public were outraged. They said that what might be true of Austria was definitely not true of Slovakia. At that time there was no data on violence available in Slovakia.
The most recent surveys indicate that the situation is much worse, with approximately 40% of pupils claiming that they had witnessed or had even been victims of violence. Arguably, my country is no better or worse in that respect than the neighbouring countries. Violence is a particularly grave social problem, as evidenced by the dialogue held with a thousand children and young people in preparing a strategy for children's rights. One of the first priorities formulated during the exercise referred to violence experienced by children.
In this respect I welcome the report by Mrs Gröner, who has promoted it with extraordinary commitment. I am extremely pleased that this programme has been so successful and that it is now better funded. However, it is imperative to establish a better legislative framework to underpin the struggle against violence. The report on trafficking in human beings underlines the importance of cooperation and, to a certain extent, harmonisation of European and national laws. I think this is indeed essential in this case, too, and I greatly appreciate Mr Frattini's efforts on this front.
I would like to highlight the positive and irreplaceable role of voluntary organisations in this area. In this respect I would also welcome moves to facilitate access to funding for voluntary organisations.
(ES) Mr President, violence against women is a scourge which no democratic society can tolerate. Eradicating gender violence is therefore crucial if we are to achieve a society in which there is genuine democracy, justice and solidarity. Hence the importance of this report. I would therefore like to begin by congratulating the rapporteur on her excellent work.
The Daphne programme is an essential instrument for supporting women's organisations that are fighting gender violence, and its separation from the prevention and information programme in the field of drugs has strengthened it and made it more visible.
It has been a genuine success for this Parliament, as have the increase in its budget, the inclusion of people trafficking and forced prostitution as forms of violence and the reference to genital mutilation and honour crimes.
Ladies and gentlemen, my country, Spain, has a pioneering law for tackling gender violence from all perspectives. We believe it to be a necessary tool in order to put an end to these crimes within a reasonable space of time.
For all of these reasons, I believe it to be extremely important to draw up a European legal framework as soon as possible for combating violence against women in an integrated manner in all Member States. I agree with Mrs Gröner that we must make urgent progress in that direction.
(SV) I want to thank Mrs Gröner and Commissioner Frattini for their excellent work. In the Committee on Civil liberties, Justice and Home Affairs, I was responsible for sending this report back to the Committee on Women's Rights and Gender Equality, where it belongs.
Daphne is an issue dear to the heart of Swedish Social Democrats because it was Swedish Commissioner Mrs Gradin who made such a vigorous commitment to the EU's role in combating violence against women.
As long as men perpetrate violence against women and children, as long as the sex slave trade involving women and young girls exists, as long as not all women in the EU are entitled to free abortion, as long as women in the EU are affected by honour crimes involving violence and as long as women's rights in the EU need to be strengthened, we Social Democratic women will continue to fight for Daphne and for proper financial support for the programme. I regret the fact that we did not obtain support for setting up a network of children's ombudsmen but, on that issue, I shall get back to Commissioner Frattini and others when we take a decision on the strategy for children. What is so fantastic about Daphne is that it is the organisations' ability to try out new ideas and to take inspiration from examples of good practice that we can make use of in the fight against violence throughout the EU.
(PL) Mr President, the Daphne programme was set up in 1997 and has already helped to fund over 370 projects supporting non-governmental organisations, institutions and associations working to prevent and combat violence against children, young people and women.
A budget amounting to approximately EUR 117 million is planned for Daphne III. We must welcome the fact that the Council decided to accept most of Parliament's amendments from first reading, notably those aimed at reducing bureaucracy and providing technical aid for proposals. It is partly due to Parliament that the very effective special hotline for victims of violence will be able to continue operating. In addition, a team of experts providing support and advice for victims is to be set up.
The aims of Daphne III are worthy of particular support. They include support for a common policy on public health protection, combating domestic violence, protecting children's rights and combating human trafficking. In this connection, the European Commission must, as soon as possible, consider the proposal by Parliament and by the Council concerning the possibility of an initiative for a European year to combat violence towards children, young people and women.
In conclusion, I should like to thank Mrs Gröner, the rapporteur.
The debate is closed.
The vote will take place on Tuesday 22 May.
Written statements (Rule 142 of the Rules of Procedure)
Violence against women within the family is a serious social problem, which is related to the structurally disadvantaged position of women and discrimination against them that unfortunately still exists in this male-dominated society. We are talking about a humiliating and unjust phenomenon that - albeit to varying degrees - may be found in all countries and social strata, and that adversely affects women's living conditions, daily lives and participation in the labour market. I emphasise: violence committed by men against women is unacceptable in a modern, democratic society!
The earlier successes of the Daphne programme make it clear that the programme must be continued. I consider it an outstanding result, as well as a significant opportunity, that the new programme has more than twice as much funding than the previous one, and thus we will expect even more from it. Particular attention needs to be devoted, in implementing the programmes, to increasing transparency, goal-oriented approaches and effectiveness, and to making sure that they reach an ever greater segment of society.
In the struggle against this destructive phenomenon, a major role is played by raising awareness and extending social prevention to all areas. Unfortunately, on the subject of violence against women within the family, there are still no truly reliable and revealing statistical data available that are harmonised on an EU level and thus would be sufficiently comparable. Every possible means must be used to create the conditions for this to be done.
in writing. - (HU) I welcome the initiative whereby Parliament and the Council in a joint statement invite the Commission to consider an initiative for a European Year to combat violence against children, young people and women.
I consider it a significant achievement that upon adopting a common position, the Council acknowledged the success of the DAPHNE programme, and gave its unanimous support to the continuation of the programme for a third phase, which will run until 2013. I would like to emphasise as a further positive result that the budget has been increased to nearly 117 million euro, which in comparison to the 50 million budget for Daphne II and the 20 million for Daphne I represents a significant step forward.
I think we can regard as a joint success the fact that in the negotiation process, Parliament succeeded in defending a number of its amendments, for instance facilitating access for NGOs. The fact that we have been able to ensure that the helpdesk service will continue to operate, and that a think-tank providing expert advice will be set up, is a significant achievement.
I see my own efforts and initiatives reflected in the fact that an agreement was reached regarding the preparation of a joint statement on the European Year to combat violence against children, young people and women.
Finally, as the Socialist Group in the European Parliament's spokesperson for Roma affairs, I wish to draw attention to the fact that within the Roma minority, which is itself so often defenceless, the most vulnerable members, namely children and women, face multiple disadvantages. They are the most vulnerable to violence, and therefore I urge special emphasis for their support and protection within the framework of this programme.